Order entered July 19, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00153-CR

                      JOSHUA CORNELL SKINNER, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-20176-Q

                                        ORDER
      Before the Court is appellant’s July 18, 2017 motion for extension of time to file his

brief. We DENY his motion as moot.



                                                   /s/   ADA BROWN
                                                         JUSTICE